EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, lines 6-7, in the phrase “wherein the least one”, insert  -- at-- after “wherein the”.
In claim 16, lines 8-9, in the phrase “wherein the least one”, insert  -- at-- after “wherein the”.
In claim 20, lines 5-6, in the phrase “wherein the least one”, insert  -- at-- after “wherein the”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 4216382) discloses a high voltage generator (title), comprising: multiple high voltage generating modules (8-12, 8a-12a) configured to provide a total voltage (14-1), each of the multiple high voltage generating modules being configured to receive a driving pulse (from S) and generate a voltage component (13-1, 13-2) of the total voltage (14-1) according to the driving pulse, wherein the multiple high voltage generating modules are in a series connection (via 13, 13a), time points when the multiple high voltage generating modules receive driving pulses are different (abstract), and waveforms of the driving pulses are the same (13-1, 13-2). 
However, the prior art fails to disclose or fairly suggest a high voltage generator, including: wherein the at least one driving module comprises: a signal conditioner configured to filter or limit electrical signals fed back by each of the multiple high voltage generating modules; a driving 

Regarding claim 16 and its dependent claim(s), if any, the prior art (e.g., US 4216382) discloses a system (title), comprising: an x-ray radiation source configured to generate x-ray radiation rays (14), the x-ray radiation source including a high voltage generator (with 8-12, 8a-12a) and a tube (14), the high voltage generator including multiple high voltage generating modules (with 8-12, 8a-12a) and at least one driving module (S), wherein the multiple high voltage generating modules are configured to provide a voltage (14-1) to the tube (14) for generating x-ray radiation rays, each of the multiple high voltage generating modules being configured to receive a driving pulse (a-d) and generate a voltage component (13-1, 13-2) of the voltage (14-1) according to the driving pulse; wherein the multiple high voltage generating modules are in a series connection (via 13, 13a), time points when the multiple high voltage generating modules receive driving pulses are different (abstract), and waveforms of the driving pulses are the same (13-1, 13-2). The prior art (e.g., US 5602897) also discloses a detector (20) configured to receive at least a portion of the radiation rays and generate imaging data (fig. 1). 
However, the prior art fails to disclose or fairly suggest a system, including: wherein the at least one driving module comprises: a signal conditioner configured to filter or limit electrical signals fed back by each of the multiple high voltage generating modules; a driving pulse generating unit configured to generate an initial driving pulse based on an electrical signal output by the signal conditioner and an operational constraint associated with a ripple wave included in the total voltage; a power amplifier configured to amplify the initial driving pulse; and a signal driving unit configured to transmit the amplified 

Regarding claim 20 and its dependent claim(s), if any, the prior art (e.g., US 4216382) discloses a method implemented on a high voltage generator (title) including multiple high voltage generating modules (8-12, 8a-12a) in a series connection (via 13, 13a) configured to provide a voltage (14-1) to a tube of an x-ray radiation device for generating x-ray radiation rays (14) and at least one driving module (S), comprising: generating, by each of the at least one driving modules (S), a driving pulse (a-d); transmitting the driving pulse (a-d) to at least one of the multiple high voltage generating modules (to 4, 5); and generating, by each of the multiple high voltage generating modules, a voltage component (13-1, 13-2) of the voltage in response to receipt of the driving pulse, wherein time points when the multiple high voltage generating modules receive driving pulses are different (abstract), and waveforms of the driving pulses are the same (13-1, 13-2). 
However, the prior art fails to disclose or fairly suggest a method implemented on a high voltage generator including multiple high voltage generating modules in a series connection configured to Response to Final Office Action provide a voltage to a tube of an x-ray radiation device for generating x-ray radiation rays and at least one driving module, including: wherein the at least one driving module comprises: a signal conditioner configured to filter or limit electrical signals fed back by each of the multiple high voltage generating modules; a driving pulse generating unit configured to generate an initial driving pulse based on an electrical signal output by the signal conditioner and an operational constraint associated with a ripple wave included in the total voltage: a power amplifier configured to amplify the initial driving pulse; and a signal driving unit configured to transmit the amplified initial driving pulse to each of the multiple high voltage generating modules, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884